Citation Nr: 0115526	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  96-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for bilateral hearing loss disability.

In October 1996, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

This case was previously remanded in August 1997 for 
additional development and adjudicative actions.  The case 
has been returned to the Board for further appellate review.


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 69 decibels on the right and 75 
decibels on the left.  Discrimination ability is 86 percent 
correct on the right and 80 percent correct on the left.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for bilateral hearing loss disability was 
granted by means of a July 1991 rating decision and assigned 
a noncompensable evaluation, effective September 22, 1983.

In May 1995, the veteran submitted a claim for an increased 
evaluation for his service-connected bilateral hearing loss 
disability.

A May 1995 VA treatment report shows the veteran had had a 
cerebrovascular accident and as a result had right 
hemiparesis.  He was undergoing speech therapy at that time.

An October 1995 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

90
100
100
90
LEFT

85
95
105
95

The veteran reported having had a cerebrovascular accident in 
April 1995 and stated that his hearing had gotten worse since 
that time.  The audiologist stated the pure tone thresholds 
were elevated, but were the best responses in light of the 
veteran's functional level.  She noted she was unable to test 
the Maryland CNC word list because the veteran's speech was 
unintelligible.

In October 1996, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
was unable to articulate himself, so his spouse answered the 
questions posed by the representative.  She stated the 
veteran had a stroke in April 1995.  The veteran's spouse 
stated the veteran had had hearing loss since she had known 
him.  She admitted she and the veteran had been told that the 
veteran's stroke had worsened his hearing loss, but noted his 
hearing loss was bad prior to the stroke.  The veteran's 
spouse stated the veteran had been issued hearing aids 
recently.

In an August 1997 remand, the Board, in part, requested that 
the veteran be examined and that the examiner should provide 
an opinion as to what part, if any, of the veteran's current 
bilateral hearing loss was the result of the cerebrovascular 
accident.

A January 1999 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

105
105
110
115
LEFT

100
110
115
115

The audiologist stated that she could not test the Maryland 
CNC word test in the right ear and that it was 80 percent in 
the left ear.  The audiologist further stated the veteran's 
auditory behavior was not consistent with the degree of 
hearing loss reported.  She added it was suspected that the 
veteran's neurological deficit affected his ability to 
respond to conventional hearing testing.

A September 1999 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

65
70
70
70
LEFT

70
75
75
80

Speech audiometry revealed speech recognition ability of 
86 percent in the right ear and of 80 percent in the left 
ear.  The audiologist stated that the veteran had bilateral 
mild to severe sensorineural hearing loss with good speech 
understanding.

In a February 2000 memo, a VA physician stated he had 
interviewed the veteran and the veteran's spouse, reviewed 
old records, and discussed the case with the chief of 
audiology, who was in agreement with the VA physician's 
findings.  He noted there were a number of hearing tests and 
interpretations in the record, which provided a "potentially 
bewildering conflict."  The VA physician stated that he 
could ignore most of the hearing tests because some of them 
seemed to be administered by personnel who may have not been 
adequately trained for testing more challenging cases.  He 
stated the veteran's speech impediment was consistent with 
significant hearing loss at an early age.  The VA physician 
noted that the evidence of record showed the veteran had 
reported hearing loss by age 15.  He attached a copy of a 
1975 audiological evaluation, which he stated revealed a 
severe bilateral sensorineural hearing loss with speech 
discrimination in the 60 to 80 percent range.  He noted that 
the results of this 1975 test were "virtually identical" to 
those obtained in September 1999.  Therefore, he determined 
that the veteran's current bilateral hearing loss was not 
worsened by the cerebrovascular accident in 1995.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the January 1996 rating decision and the 
February 1996 statement of the case provided the veteran with 
the reasons and bases for the denial of an increased 
evaluation.  The February 1996 statement of the case also 
provided the veteran with the applicable regulation that 
applied to the veteran's claim for an increased evaluation 
for his service-connected disability.  The RO also issued 
supplemental statements of the case in January 1997 and 
January 2001 following the submission of additional evidence, 
and addressed why the additional evidence did not warrant a 
change in the prior determinations.  These determinations 
were mailed to the veteran, along with correspondence copies 
to the veteran's representative, Georgia Department of 
Veterans Service, and were not returned by the United States 
Postal Service as undeliverable.  Therefore, the veteran and 
his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his cerebrovascular accident at a 
private facility.  The RO has obtained medical records from 
the private facility.  The veteran indicated he had received 
treatment from VA, which records the RO has obtained and 
associated with the claims file.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for his bilateral hearing loss disability that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo two VA examinations related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2000).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, here, the changes made were 
not substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2000).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for bilateral hearing loss disability.  
The reasons follow.

The Board is aware that there are several audiological 
evaluations, which will not be used to determine the current 
level of the veteran's bilateral hearing loss.  Specifically, 
the Board will not use the results of the October 1995 and 
the January 1999 audiological evaluation reports.  In the 
February 2000 opinion, the VA physician noted that there were 
a number of hearing tests, which provided a "potentially 
bewildering conflict," and attributed such results to 
personnel who may not have been adequately trained for 
testing more challenging cases.  The VA physician based his 
determination that the veteran's hearing did not worsen as a 
result of the cerebrovascular accident on the result of the 
September 1999 audiological evaluation report, and thus, it 
is clear that he felt this evaluation was a valid reflection 
of the level of the veteran's hearing loss disability.  By 
deduction, it would establish that the other audiological 
evaluation reports (here the October 1995 and January 1999 
reports) did not accurately reflect the veteran's current 
level of hearing loss.  Therefore, it is upon the September 
1999 audiological evaluation report that the Board finds that 
a 10 percent evaluation is warranted for the service-
connected bilateral hearing loss disability.

The September 1999 audiological evaluation results revealed a 
numeric score of III in the right ear and V in the left ear.  
This establishes a hearing loss disability that is 10 percent 
disabling.  38 C.F.R. § 3.85, Diagnostic Code 6100.  The 
Board notes that in the January 2001 supplemental statement 
of the case, the RO stated that the September 1999 results 
revealed numeric scores of III in both ears, which 
established a noncompensable evaluation.  Although the RO is 
correct in that numeric scores of III in the right and left 
ears would establish a noncompensable evaluation for 
bilateral hearing loss, it seems that a miscalculation was 
made as to the numeric score in the left ear.  The September 
1999 evaluation report clearly shows that the veteran's left 
ear is worse than the right ear in both pure town thresholds 
and discrimination ability.  Therefore, it makes sense that 
the left ear would have a higher numeric score of V.

Now that the Board has determined that a 10 percent 
evaluation is warranted for bilateral hearing loss 
disability, it must determine whether an evaluation in excess 
of 10 percent is warranted.  It does not find that any more 
than a 10 percent evaluation is warranted.  Specifically, the 
United States Court of Appeals for Veterans Claims has noted 
that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The September 1999 audiological evaluation report 
establish a bilateral hearing loss disability, which is 
10 percent disabling.  The preponderance of the evidence is 
against the assignment of an evaluation in excess of 
10 percent.  Therefore, an evaluation in excess of 10 percent 
for bilateral hearing loss disability is not warranted.  Id.  



ORDER

A 10 percent evaluation for bilateral hearing loss disability 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

